NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3676-12T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

LATONIA E. BELLAMY a/k/a NA-NA,

     Defendant-Appellant.
_________________________________

              Argued September 12, 2017 – Decided November 8, 2017

              Before Judges Fisher, Sumners and Moynihan.

              On appeal from Superior Court of New Jersey,
              Law Division, Hudson County, Indictment No.
              11-03-0348.

              Daniel Rockoff, Assistant Deputy Public
              Defender, argued the cause for appellant
              (Joseph E. Krakora, Public Defender, attorney;
              Al Glimis, Assistant Deputy Public Defender,
              of counsel and on the brief).

              Roseanne Sessa, Assistant Prosecutor, argued
              the cause for respondent (Esther Suarez,
              Hudson County Prosecutor, attorney; Ms. Sessa,
              on the brief).


PER CURIAM
       A jury convicted defendant of the first-degree murders of Nia

Haqq    and   Michael    Muchioki    and      other     offenses   related       to    a

carjacking     and    robbery.      She       was    sentenced   to     life    and    a

consecutive thirty-year term.             In appealing, defendant contends

the trial judge: (1) erred in its jury instructions; (2) allowed

prosecutorial misconduct during summations without providing a

curative instruction; (3) imposed an excessive sentence; and (4)

committed cumulative error.           We conclude that, based upon the

evidence      presented,     the    trial           judge's   instructions         were

appropriate.       Also, the prosecutor's summation remarks were fair

comment on the evidence and the defense's summation. Consequently,

there   was   no     cumulative    error,      and     we   therefore   affirm      the

conviction.        However, we remand for resentencing as the trial

judge failed to adequately explain the application of aggravating

factors and his decision not to apply mitigating factor eight as

requested by defendant.

                                              I.

       Defendant was indicted, along with her cousin, Shiquan D.

Bellamy, and Darmelia Lawrence, with multiple counts of first-




                                          2                                    A-3676-12T2
degree murder, felony murder, carjacking, robbery, and weapons

offenses.    Defendant was tried alone.1

       At trial, the jury heard testimony from Amanda Muchioki that,

at approximately 2:30 a.m. on April 4, 2010, she heard a car pull

up in front of her Jersey City home where she lived with her

brother, Michael, and his fiancée, Nia.      Amanda heard a male voice

say "get out of the car" that was followed by "a loud bang."        She

looked out the window but could not identify the "two people

standing at the car" or ascertain their gender.      As Amanda ran to

another room to obtain her cellphone to call 911, she heard "three

more shots."   She estimated these other shots - described as three

"smaller explosion[s]" - occurred approximately "ten, [fifteen]

seconds" after the first "big bang."       After calling 911 to report

the incident, Amanda remained out of sight because she feared

someone would enter the home.     When police arrived approximately

five minutes later, Amanda went outside and saw the gunshot bodies

of Michael and Nia, laying on the ground outside of Nia's black

SUV.



1
  Shiquan was tried separately, and convicted of multiple counts
of murder, felony murder, carjacking, robbery, weapons offenses,
and conspiracy to commit robbery.   Lawrence pled guilty to two
counts of robbery and agreed to cooperate with the prosecution.
She testified on behalf of the State against Shiquan but did not
testify at defendant's trial.


                                  3                            A-3676-12T2
      Another neighbor testified that, after she heard a "loud

boom," she ran to her second-floor window to see three individuals,

whom she described as consisting of one male and two female

African-Americans, get into a black SUV.                  The witness went back

to bed but then heard three other "pops" which she knew were

"gunshots," which caused her to call the police.                 She looked out

the window again to see the three individuals get out of the

vehicle and run down the street.

      In   the     follow-up    investigation,      the    prosecutor's      office

interrogated Lawrence after finding her fingerprints on Nia's

vehicle.     Because of her interrogation, the prosecutor's office

asked defendant to come in for questioning.               Defendant voluntarily

reported to the prosecutor's office, and after being advised of

her     Miranda2     rights,    she   gave     a   video-recorded         statement

implicating        herself,    Lawrence,     and   Shiquan3    in   the    murder,

carjacking and robbery of Michael and Nia, which was played to the

jury.

      Defendant stated they left a party, and went to an apartment

where Shiquan retrieved a shotgun and 9 mm handgun.                   When they



2
  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
3
  We use his first name because he has the same last name as
defendant.

                                        4                                   A-3676-12T2
left the apartment with no specific destination in mind, she

possessed the handgun and Shiquan had the shotgun. They eventually

came across the victims outside a vehicle, when Shiquan ordered

them to the ground and "to give [him] everything."           Despite their

compliance, Shiquan shot Michael in the head with the shotgun.

Defendant stated she fired two shots from the handgun towards Nia,

but did not know whether the bullets hit Nia.         She claimed Shiquan

then told her to give him the handgun, which he used to shoot Nia

in the head.       They got in the vehicle, but after a locking device

on the steering wheel prevented them from driving away, they got

out and ran back to the apartment.              While in route, Shiquan

discarded the wallets containing credit cards, driver's license,

and cellphone, but gave defendant twenty to forty dollars taken

from the victims.       The discarded items were located by police in

their search of the crime scene or were later turned over to police

by a neighborhood resident.

     The    jury    also   heard   testimony   from   the   county   medical

examiner.    An autopsy of Michael's body demonstrated he died from

a near contact shotgun wound to his head and a gunshot wound to

his buttocks, delivered from a distance greater than eighteen

inches.    An autopsy of Nia's body revealed she died from gunshots

from a distance greater than eighteen inches to the back of her



                                      5                              A-3676-12T2
head and her left thigh that appeared to have hit the pavement

before entering her body.

       Defendant testified on her behalf.     She stated she was not

aware of Shiquan's plans to rob, shoot or carjack anyone, and did

not willingly participate in such crimes.         She admitted telling

Shiquan before they left the apartment that she wanted to fire a

gun but asserted she did not intend to shoot at anyone when they

went outside.    She claimed Shiquan directed her to shoot Nia but

she only shot at the ground because she did not have the heart to

shoot her.    She stated her fear of what Shiquan might do to her,

made her accept the victims' stolen money from him and kept her

from leaving when she realized what Shiquan was doing.

       The jury found defendant guilty of first-degree purposeful

or knowing murder of Nia, N.J.S.A. 2C:11-3(a)(1) and (2); four

counts of first-degree felony murder, N.J.S.A. 2C:11-3(a)(3); two

counts of first-degree carjacking, N.J.S.A. 2C:15-2; two counts

of first-degree robbery, N.J.S.A. 2C:15-1; two counts of second-

degree possession of a weapon for an unlawful purpose, N.J.S.A.

2C:39-4(a);    and   second-degree   conspiracy   to   commit   robbery, 4

N.J.S.A. 2C:15-1 and N.J.S.A. 2C:5-2.       She was found not guilty

of Michael's murder and some weapons offenses.         She was sentenced



4
    Subsequently dismissed upon the State's motion.

                                     6                            A-3676-12T2
to a life term subject to the No Early Release Act (NERA), N.J.S.A.

2C:43-7.2, for Nia's murder, and a consecutive thirty-year term

subject to NERA for felony murder of Michael.     After merger and

imposition of consecutive terms, she will have to serve ninety-

three and three-quarter years before being eligible for parole.

                                    II.

     Before us, defendant argues:

          POINT I

          A CRITICAL SECTION OF THE ACCOMPLICE LIABILITY
          CHARGE THAT CAUTIONED THE JURY THAT MERE
          PRESENCE AT OR NEAR THE SCENE DOES NOT MAKE
          ONE A PARTICIPANT IN THE CRIME WAS OMMITTED.

          POINT II

          THE TRIAL COURT ERRED IN FAILING TO CHARGE THE
          JURY ON THE DEFENSE OF DURESS WHICH WAS
          CLEARLY INDICATED BY THE EVIDENCE AT TRIAL.
          THE ERROR DEPRIVED DEFENDANT OF THE RIGHT OF
          DUE PROCESS AND A FAIR TRIAL. (NOT RAISED
          BELOW).

          POINT III

          THE TRIAL COURT'S DENIAL OF DEFENDANT'S
          REQUEST TO CHARGE THE JURORS ON THEFT BY
          RECEIVING STOLEN PROPERTY, AS A LESSER
          INCLUDED   OFFENSE   OF  ROBBERY,   DEPRIVED
          DEFENDANT OF THE RIGHT TO DUE PROCESS OF LAW
          AND A FAIR TRIAL.

          POINT IV

          THE PROSECUTOR, IN SUMMATION, DENIGRATED THE
          DEFENSE AND COMMENTED ON FACTS NOT IN
          EVIDENCE.   AS DEFENDANT TIMELY OBJECTED TO
          THESE COMMENTS, THE TRIAL COURT'S FAILURE TO

                                7                           A-3676-12T2
               SUSTAIN DEFENDANT'S OBJECTION AND ISSUE A
               CURATIVE INSTRUCTION DENIED DEFENDANT A FAIR
               TRIAL.

               POINT V

               THE TRIAL WAS SO INFECTED WITH ERROR THAT EVEN
               IF EACH INDIVIDUAL ERROR DOES NOT REQUIRE
               REVERSAL, THE AGGREGATE OF THE ERRORS DENIED
               [DEFENDANT] A FAIR TRIAL.

               POINT VI

               THE IMPOSITION OF OVER NINETY-THREE YEARS OF
               PAROLE   INELIGIBILITY    WAS   A   MANIFESTLY
               EXCESSIVE SENTENCE UNDER ALL OF THE APPLICABLE
               CIRCUMSTANCES.

     A.

     Defendant's initial three points challenge the trial judge's

jury instructions.          "Clear and correct jury instructions are

essential for a fair trial."           State v. Randolph, 441 N.J. Super.

533, 558 (App. Div. 2015), aff'd, 228 N.J. 566 (2017) (citing

State     v.    Brown,    138   N.J.   481,   522   (1994)).   "'[E]rroneous

instructions on material points are presumed to' possess the

capacity to unfairly prejudice the defendant."           State v. Baum, 224

N.J. 147, 159 (2016) (citing State v. Bunch, 180 N.J. 534, 542

(2004)). However, "[n]o party is entitled to have the jury charged

in his or her own words; all that is necessary is that the charge

as a whole be accurate."           State v. Jordan, 147 N.J. 409, 422

(1997).



                                        8                            A-3676-12T2
     Thus, when the trial judge does not give a jury a charge

requested by defendant, we must determine if the omission of the

charge was not harmless error.     See State v. Macon, 57 N.J. 325,

337-38 (1971).   "The test of whether an error is harmless depends

upon some degree of possibility that it led to an unjust verdict."

State v. Burton, 309 N.J. Super. 280, 289 (App. Div.), certif.

denied, 156 N.J. 407 (1998).       "If the possibility of an unjust

result is sufficient to raise in our minds a reasonable doubt as

to whether the error led the jury to a result it otherwise might

not have reached, a new trial is required."       State v. Walden, 370

N.J. Super. 549, 562 (App. Div.), certif. denied, 182 N.J. 148

(2004).

     Defendant   first   argues   that   the   trial   judge   mistakenly

believed he instructed the jury on the "mere presence"5 portion of


5
  Pursuant to the Criminal Model Jury Charge, "Liability for
Another's Conduct," the "mere presence" portion of the accomplice
liability charge is as follows:

          Mere presence at or near the scene does not
          make one a participant in the crime, nor does
          the failure of a spectator to interfere make
          him/her a participant in the crime. It is,
          however, a circumstance to be considered with
          the other evidence in determining whether
          he/she was present as an accomplice. Presence
          is not in itself conclusive evidence of that
          fact.   Whether presence has any probative
          value depends upon the total circumstances.
          To constitute guilt there must exist a


                                   9                              A-3676-12T2
the   accomplice   liability   charge    when    he   gave   his   initial

instruction.   She also points out that the judge did not instruct

on "mere presence" when he recharged the jury in response to a

jury question on accomplice liability.          She asserts this portion

of the charge "would have informed the jury that it needed to

examine the totality of the circumstances as those circumstances

appear in the evidence in order to determine whether she was an

accomplice to Shiquan . . . ."    We are unpersuaded.

      Defendant's testimony and her statement to police do not

support a "mere presence" charge.       She voluntarily took a loaded

handgun from Shiquan, knowing he had a loaded shotgun, and went

out to the Jersey City streets.         She admitted that, during the



          community of purpose and actual participation
          in the crime committed.

          While mere presence at the scene of the
          perpetration of a crime does not render a
          person a participant in it, proof that one is
          present at the scene of the commission of the
          crime, without disapproving or opposing it,
          is evidence from which, in connection with
          other circumstances, it is possible for the
          jury to infer that he/she assented thereto,
          lent to it his/her countenance and approval
          and was thereby aiding the same. It depends
          upon the totality of the circumstances as
          those circumstances appear from the evidence.

          [Model Jury Charge (Criminal), "Liability for
          Another's    Conduct     (N.J.S.A.    2C:2-6)
          Accomplice" (1995).]

                                 10                                A-3676-12T2
commission of the robbery, she fired the handgun at Nia after

Shiquan had already shot Michael.

     Furthermore,     we    are    convinced   the   accomplice   liability

instruction   given    by    the     judge,    adequately   addressed    the

defendant's position that she was not an active participant in the

crimes.   The judge charged the jury:

          Before turning to          the distinctions between
          these forms of             homicide, you need to
          understand how the        law assigns responsibility
          for the commission        of a crime.

          As relevant in this case, a person can be held
          responsible for the commission of a crime in
          two ways.

          First, if the person actually commits this
          crime, he is a[s] accountable as a principal.
          Another way a person can be responsible is as
          an accomplice to the person who actually
          commits the crime.

          A person is an accomplice of another person
          in the commission of an offense if, with the
          purpose of promoting or facilitating the
          commission of the offense, he or she either
          solicits such other person to commit it and/or
          aids or agrees to aid such person in planning
          or committing it.

              . . . .

          Now[,] Count 17 charges the [d]efendant with
          the murder of Michael Muchioki.     The State
          does not contend that this [d]efendant fired
          the shot which brought about his death.
          However, they do allege that this [d]efendant
          was an accomplice of Shiquan Bellamy, the
          principal.


                                      11                            A-3676-12T2
Count 24 charges this [d]efendant with the
murder of Nia Haqq. The State contends that
this [d]efendant actually fired the fatal shot
resulting in her death. Alternatively, they
argue that even if she did not fire that shot,
she is legally accountable for the murder of
Ms. Haqq as an accomplice to Shiquan Bellamy,
the person who fired the shot.

The [d]efendant argues she did not fire the
fatal shot to Ms. Haqq, nor was she an
accomplice to Shiquan Bellamy insofar as she
did not have the purpose to murder either Ms.
Haqq or Mr. Muchioki.

Whether   or   not   the    [d]efendant   bears
responsibility for either or both murders will
depend therefore upon your findings of fact
as they relate to what, if any, role she played
in this event, and what her purpose was.

If you find the State has proved beyond a
reasonable   doubt   that   this   [d]efendant
purposefully or knowingly fired the fatal shot
to Ms. Haqq and caused her death, then she
would be guilty of her murder as a principal.

If you find the State has not proved beyond a
reasonable doubt that she fired a fatal shot,
but find that she, having the purpose to
murder Ms. Haqq, aided or assisted Shiquan
Bellamy in committing the murder, then she
would be guilty of her murder as his
accomplice.

If you find that this [d]efendant aided or
assisted Shiquan Bellamy in the commission of
the offense, but that she did not share with
him the purpose to cause her death, but rather
to cause some lesser injury, then she would
not be guilty of murder, but guilty of the
lesser offense as his accomplice.

If you find the State has failed to prove
beyond a reasonable doubt that the [d]efendant

                     12                           A-3676-12T2
          fired the fatal shot to Ms. Haqq, or that she
          acted as Shiquan Bellamy's accomplice in
          either murder, then she must be found not
          guilty of the murder of Ms. Haqq or Mr.
          Muchioki.


     Hence, we find no error in the judge's jury instructions.

Indeed, even if the judge could be said to have erred in failing

to give greater emphasis to defendant's alleged "mere presence"

at the crime scene, such an error would be harmless because it

could not produce an unjust result.

     Defendant next argues the trial judge failed to sua sponte

charge the jury with the affirmative defense of duress. She claims

the judge should have done so based upon her testimony that she

denied any intent to rob or kill anyone and that she failed to

leave Shiquan during the crime because he was armed with a shotgun

during the entire incident and she feared him.   We disagree.

     Since defendant did not request a jury instruction for the

affirmative defense of duress, the plain error standard applies.

State v. Burns, 192 N.J. 312, 341 (2007) (citing R. 2:10-2; State

v. Torres, 183 N.J. 554, 564 (2005)).      With regard to a jury

charge,

          plain error requires demonstration of "[l]egal
          impropriety in the charge prejudicially
          affecting the substantial rights of the
          defendant sufficiently grievous to justify
          notice by the reviewing court and to convince
          the court that of itself the error possessed

                               13                          A-3676-12T2
          a clear capacity to bring about an unjust
          result."

          [Ibid. (alteration in original) (quoting State
          v. Jordan, 147 N.J. 409, 422 (1997)).]


     N.J.S.A. 2C:2-9, defines duress as:

          an affirmative defense that the actor engaged
          in the conduct charged to constitute an
          offense because he was coerced to do so by the
          use of, or a threat to use, unlawful force
          against his person or the person of another,
          which a person of reasonable firmness in his
          situation would have been unable to resist.

     Under N.J.S.A. 2C:2-9, "the burden [is] on the defendant to

come forward with some evidence of the defense and the burden of

proof on the State to disprove the affirmative defense beyond a

reasonable doubt."     State v. Romano, 355 N.J. Super. 21, 35-36

(App. Div. 2002) (citation omitted).          In addition, Rule 3:12-1

provides that a defendant intending to raise the defense of duress

must give written notice to the prosecutor "[n]o later than seven

days before the Initial Case Disposition Conference . . . . If a

party fails to comply with this Rule, the court may take such

action   as   the   interest   of   justice   requires"   including    an

adjournment or an extension of time.      The Rule, however, does not

obligate a judge to sua sponte consider such relief.        The court's

duty to act sua sponte "arises only when the record evidence




                                    14                          A-3676-12T2
clearly indicates the need for or clearly warrants [action]."               See

State v. Rivera, 205 N.J. 472, 489 (2011) (citation omitted).

     Applying these guidelines, we are satisfied the judge did not

commit   plain   error   by   not   giving   the   jury   a   duress   charge.

Defendant did not provide proper notice of such defense, and has

not demonstrated that in the interest of justice she should have

been allowed to make an untimely request.            Moreover, the record

does not indicate duress applies here, where there was no evidence

of defendant being coerced or threatened by Shiquan to fire the

handgun at Nia or participate in the offenses committed that early

morning.   Despite defendant's testimony that, after Shiquan shot

Michael and before she fired two shots at Nia, Shiquan told her,

"you want to shoot a fucking gun, shoot the gun," and "shoot the

fuckin gun," there is no evidence that she was forced to shoot.

In fact, Shiquan's assertion amplifies defendant's testimony that

when Shiquan gave her the handgun, she stated she "always wanted

to shoot a gun[,]" which belies her claim she was not a willing

participant in the criminality that occurred.

     In addition, while defendant testified she thought they were

only going to shoot the gun "in the air" or possibly at some cans,

she admitted that she had a gut feeling "something was gonna

happen."   When asked why she did not turn around or stop what she

was doing, she replied "[c]ause that's my cousin and I wanted to

                                     15                                A-3676-12T2
go with him . . . [h]e's like my brother."                 Significantly,

defendant   neither   testified   nor   presented    any   evidence   that

Shiquan pointed his shotgun at her or otherwise threatened her to

do anything.

     Defendant's   last   contention    concerning   jury   instructions

involves the trial judge's refusal of her request to instruct the

jury on theft by receiving stolen property as a lesser-included

offense of second-degree robbery.       She argues the instruction was

merited because she testified she had no intention to rob the

victims and her receipt of twenty to forty dollars from Shiquan

indicated she could be found guilty of theft by receiving stolen

property rather than robbery.     We disagree.

     When a defendant requests a charge on a lesser-included

offense, the trial court applies a two-prong test to determine if

the charge should be given: "whether an included offense charge

is appropriate requires (1) that the requested charge satisfy the

definition of an included offense set forth in N.J.S.A. 2C:1-8(d),6




6
    N.J.S.A. 2C:1-8(d) states an offense is a lesser-included
offense when:

            (1) It is established by proof of the same or
            less than all the facts required to establish
            the commission of the offense charged; or



                                  16                              A-3676-12T2
and (2) that there be a rational basis in the evidence to support

a charge on that included offense."      State v. Thomas, 187 N.J.

119, 131 (2006).

     The court must consider "whether the evidence presents a

rational basis on which the jury could acquit the defendant of the

greater charge and convict the defendant of the lesser."      State

v. Brent, 137 N.J. 107, 117 (1994).   "[S]heer speculation does not

constitute a rational basis.     The evidence must present adequate

reason for the jury to acquit the defendant on the greater charge

and to convict on the lesser."   Id. at 118-19 (citations omitted).

"'[A] contention that the jury might accept the prosecution's

evidence in part and might reject it in part ought not to be

sufficient.'"   Id. at 115 (citing Model Penal Code § 1.08 cmt. at

42-43 (Tentative Draft No. 5, 1956) (citations omitted)).

     Defendant was charged with robbery, which occurs when:

          . . . in the course of committing a theft, he:



          (2) It consists of an attempt or conspiracy
          to commit the offense charged or to commit an
          offense otherwise included therein; or

          (3) It differs from the offense charged only
          in the respect that a less serious injury or
          risk of injury to the same person, property
          or public interest or a lesser kind of
          culpability   suffices  to   establish   its
          commission.


                                 17                         A-3676-12T2
           (1) Inflicts bodily injury or uses force upon
           another; or

           (2) Threatens another with or purposely puts
           him in fear of immediate bodily injury; or

           (3) Commits or threatens immediately to commit
           any crime of the first or second degree.


           An act shall be deemed to be included in the
           phrase "in the course of committing a theft"
           if it occurs in an attempt to commit theft or
           in immediate flight after the attempt or
           commission.

           [N.J.S.A. 2C:15-1(a).]

     The crime of theft of receiving stolen property occurs when

a person "knowingly receives . . . movable property of another

knowing that it has been stolen, or believing that it is probably

stolen . . . . 'Receiving' means acquiring possession, control or

title, or lending on the security of the property."         N.J.S.A.

2C:20-7.

     Our court has concluded that theft is a lesser-included

offense of robbery, and it is appropriate to charge theft if "there

is a question whether the defendant's act of 'inflict[ing] bodily

injury,' 'us[ing] force upon another’ or 'threat[ening] another

with [or] purposefully put[ting] him in fear of bodily injury'

occurred 'in the course of committing a theft.'"   State v. Harris,

357 N.J. Super. 532, 539 (App. Div. 2003) (alterations in original)



                                18                           A-3676-12T2
(citing State v. Jordan, 240 N.J. Super. 115, 120-21 (App. Div.),

certif. denied, 122 N.J. 328 (1990)).

      Here, defendant's admission that she fired two shots while

the victims were on the ground leaves no doubt that she either

inflicted bodily injury or threatened immediate bodily injury on

the   victims    during    the    theft.    Thus,   there   is   no   evidence

supporting   a   rational    basis    for   an   instruction     of   theft    by

receiving stolen property.

      B.

      Defendant contends in Point IV that she was denied a fair

trial based upon two comments by the prosecutor during his closing

argument.    First, defense counsel objected, contending it was not

"fair   comment,"    and    the    prosecutor    was   "characterizing        and

mischaracterizing" defendant, when the prosecutor maintained:

            While I was sitting here, I couldn't believe
            he said this. He said – . . . you are going
            to get more law than you need. You never get
            more law than you need, ever.

            What does he want you to do?     Just sort of
            like go in there and decide well, you know,
            she dressed nice when we first saw her. She
            had those nice little glasses on that made her
            look like a librarian. She's probably not a
            bad person. Yeah, okay, I am sure she's sorry
            for what she did. Is that what he wants you
            to do.




                                      19                                A-3676-12T2
The judge denied the objection, explaining the prosecutor was

referring    to   a   statement   by    defense   counsel,7    and   that   the

prosecutor is "entitled to frame his argument as he sees it. . .

[t]hat is comment on what [defense counsel] said."

       Second, the prosecutor made the following comment, which

defense counsel objected to, that: "[l]et me throw just one more

thing here that I want to talk about.             Here is where that spent

cartridge was found.      Remember that, and you'll notice where it's

in proximity to Nia's head, right here, okay."                Defense counsel

argued this remark misled the jury because the detective could not

conclude whether a particular shell was attributed to a particular

bullet.

       The judge denied the objection, explaining:

            [The prosecutor] is commenting on the state
            of the evidence.   He's not testifying that
            that's the bullet that hit her in the head.

7
    During summation, defense counsel said:

            Before you can even arrive at determining
            whether or not the [j]udge will instruct you
            and I caution you, you are going to get a lot
            of law. However, you apply the law to those
            facts you find. If your facts don't size up
            to the law you're getting, you just move on.
            You and you alone are the absolute ultimate
            fact-finders here.

            So you're going to get more law than you need.
            Trust me. The facts, the few facts that you
            would find about her involvement, it's that
            what you apply the law to.

                                       20                              A-3676-12T2
           It is, nonetheless, a possibility, and a fair
           inference for the jury to draw.          He's
           suggesting an inference from the evidence.

           The evidence is, the cartridge casing was
           found where he's indicated and it is fair to
           suggest how it got there.

Further, in response to defense counsel's contention that there

was no expert testimony to support the prosecutor's assertion, the

judge reasoned:

           The evidence indicates where the casing was
           found. He's free to suggest how it got there.
           Doesn't have to have an expert opinion that
           that bullet and that casing were at one time
           together.   It is not necessary to make the
           comment.

       A defendant's conviction should only be reversed due to

prosecutorial wrongdoing "where the . . . misconduct was so

egregious that it deprived the defendant of a fair trial."              State

v. Frost, 158 N.J. 76, 83 (1999) (citations omitted).               While a

prosecutor "in . . . summation may suggest legitimate inferences

to be drawn from the record," a prosecutor "commits misconduct

when [the summation] goes beyond the facts before the jury." State

v. Harris, 156 N.J. 122, 194 (1998).           The misconduct "must have

been    'clearly   and     unmistakably    improper,'     and    must   have

substantially prejudiced defendant's fundamental right to have a

jury   fairly   evaluate   the   merits   of   his   defense."    State    v.

Timmendequas, 161 N.J. 515, 575 (1999), cert. denied, 534 U.S.


                                    21                              A-3676-12T2
858, 122 S. Ct. 136, 151 L. Ed. 2d 89 (2001). In this case, none

of the prosecutor's remarks compromised the ability of the jury

to fulfill its fact-finding function.          We agree with the trial

judge's rulings for the reasons set forth in his oral decisions.

Moreover, the judge instructed the jury that they are the sole

judges of the evidence and that summations are not evidence and

should not be treated as such.       And we presume the jurors followed

the court's instructions.     State v. Montgomery, 427 N.J. Super.

403, 410 (App. Div. 2012), certif. denied, 213 N.J. 387 (2013).

     C.

     Given our conclusions that there were no trial errors, there

can be no cumulative errors as contended in Point IV that could

have denied defendant a fair trial.


                                    III.

     Finally, we turn to defendant's argument that her sentence

is excessive because the record did not support the judge's

weighing   of   aggravating   and    mitigating      factors.       Defendant

specifically    contends   the      judge   should     not   have    applied

aggravating factors one, three, and nine.         N.J.S.A. 2C:44-1(a)(1)

(the nature and circumstances of the offense); -1(a)(3) (the risk

of re-offense); -1(a)(9) (need to deter defendant and others from

violating the law).    She further asserts the judge did not give


                                    22                                A-3676-12T2
proper weight to mitigating factor seven and failed to apply

mitigating factor eight.     N.J.S.A. 2C:44-1(b)(7) (lack of criminal

record); -1(b)(8) (circumstances unlikely to occur).                 Defendant

also maintains that the judgment of conviction (JOC) incorrectly

provides that the judge applied aggravating factors two and four,

which he did not mention in his oral decision sentencing defendant.

     We begin by noting that review of a criminal sentence is

limited; a reviewing court must decide "whether there is a 'clear

showing of abuse of discretion.'"           State v. Bolvito, 217 N.J. 221,

228 (2014) (citing State v. Whitaker, 79 N.J. 503, 512 (1979)).

Under this standard, a criminal sentence must be affirmed unless

"(1) the sentencing guidelines were violated; (2) the findings of

aggravating and mitigating factors were not based upon competent

credible evidence in the record; or (3) the application of the

guidelines   to    the   facts   of   the    case   shock[s]   the   judicial

conscience."      Ibid. (alteration in original) (citation omitted).

"In general, a trial court should identify the relevant aggravating

and mitigating factors, determine which factors are supported by

a preponderance of evidence, balance the relevant factors, and

explain how it arrives at the appropriate sentence."                 State v.

O'Donnell, 117 N.J. 210, 215 (1989) (citations omitted).                  If a

sentencing court properly identifies and balances the factors, and

their existence is supported by sufficient credible evidence in

                                      23                               A-3676-12T2
the record, this court will affirm the sentence.      See State v.

Carey, 168 N.J. 413, 426-27 (2001).   A sentencing court, however,

must avoid "double-counting" facts that establish the elements of

the relevant offense in making that determination.        State v.

Fuentes, 217 N.J. 57, 74-75 (2014).

    Applying these principles, we are constrained to remand for

resentencing.   In setting forth his basis for applying aggravating

factor three, the judge took into consideration reasons related

to aggravating factor one when he determined:

         I also find aggravating factor [three]
         applies, the risk of this defendant's re-
         involvement.   While an actor's prior record
         is usually a fairly accurate predictor for
         future behavior, in this case I find it is
         not.     This defendant's lack of prior
         involvement with the criminal justice system
         and her pursuit of higher education would,
         using the ordinary paradigm, contraindicate
         homicide   or   other   antisocial   behavior.
         However, the facts here have proven that model
         to be inapplicable here, and lead me to
         conclude that this defendant does not possess
         normal impulse control, and is capable of both
         random and extreme violence.      If she were
         released, it is highly likely she would
         reoffend.

This constitutes double-counting of aggravating factor one.        In

addition, we agree with defendant that there is no basis in the

record for finding she lacks normal impulse control, which would

lead her to re-offend.    Accordingly, the judge should not have

applied aggravating factor three.

                                24                          A-3676-12T2
     We also conclude the judge did not address why the requested

mitigating factor eight was not considered.            On remand, the judge

should do so.      The judge should also correct the JOC, which

incorrectly states aggravating factors two and four were applied.

See State v. Abril, 444 N.J. Super. 553, 564-65 (App. Div.)

(requiring a remand where the JOC erroneously notes a finding of

aggravating   factor     one,   which   the   record   confirms    the     court

explicitly did not find, the judgment must be corrected for that

error), certif. denied, 226 N.J. 213 (2016).              We take no issue

with the judge's application of aggravating factors one and nine

and mitigating factor seven because the record supports the judge's

reasoning.

     We   affirm   the    conviction,     but   reverse    and    remand      for

resentencing consistent with this decision.               We do not retain

jurisdiction.




                                    25                                   A-3676-12T2